Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 1 of 15




                             Exhibit
                                       1
  Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 2 of 15
Certificate of Registration
                This Certificate issued under the seal of the Copyright
                Office in accordance with title 17, United States Code,
                attests that registration has been made for the work
                identified below. The information on this certificate has          Registration Number
                been made a part of the Copyright Office records.
                                                                                   VA 2-023-503

                44{/~
                Acting United States Register of Copyrights and Director
                                                                                   Effective Date of Registration:
                                                                                   October 05, 2016




   Title

                  Title of Work:     Group Registration of Published Photographs; 2016 Photo Collection;all
                                     published 1/2/2016-10/4/2016; 391 Photographs

                   Content Title:    Parisienne_basketball tournament 9/17/2016

                                     Parisienne_Jermaine Johnson 7/18/2016

                                     Paisienne_WWII Plane2, 5/28/16

                                     Parisenne_ Blood 7/7/2016

                                     Parisiene_tractor-trailer 8/8/2016

                                     PARISIENNE _Fire truck 9/27/2016

                                     Parisienne_ audition 9/4/2016

                                     PARISIENNE_ blown up house 9/27/2016

                                     Parisienne_ Chevroletimpala 8/24/2016

                                     Parisienne_ Cops 9/15/2016

                                     Parisienne:.._, cyclist .accident 8/28/2016

                                     Parisienne_ de Blasio, 5/13/16

                                     PARISIENNE_ drug lab 9/27/2016

                                     Parisienne_ green cab 9/25/2016

                                     Parisienne_ hoverboard 7/6/2016

                                     PARISIENNE_marijuana palnts 9/27/2016

                                     Parisienne_ Mayor de Blasio 7/23/2016

                                     Parisienne_ Police in front of 120 Lott Avenue, 9/13/16

                                     Parisienne_ Sharpton 8/2/2016

                                     Parisienne_ Sukhjinder 8/23/2016

                                     Parisienne_ Timothy Dolan, 5/21/16



                                                                                                              Page 1 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 3 of 15


                            Parisienne_ victim 8/6/2016

                            Parisienne~20-year-old motorcyclist 7/24/2016

                            Parisienne_Albio Siresl, 9/20/16

                            Parisienne_Albio Sires2, 9/20/16

                            Parisienne_Albio Sires3, 9/20/16

                            Parisienne_Albio Sires4, 9/20/16

                            Parisienne_Alley Way, 9/20/16

                            Parisienne_Anthony Weiner, 6/26/16

                            Parisienne_Antonio Semper, 1/16/16

                            Parisienne_Araceli Colato, 6/5/16

                            Parisienne_ATF Police, 9/27/16

                            Parisienne_Atlantic Ave. at Rockaway Ave., 1/10/16

                            Parisienne_Authorities outside hotel, 2.10.16

                            Parisienne_Bicycle, 6/7/16

                            Parisienne_big potato 8/24/2016

                            Parisienne_black Audi 9/10/2016

                           Parisienne_Blizzardl, 1/23/16

                            Parisienne_Blizzard2, 1/23/16

                           Parisienne_Blizzard3, 1/23/16

                           Parisienne_Blizzard4, 1/23/16

                           Parisienne_Blood from the victim 8/16/2016

                           Parisienne_Bloody Car, 7.5.16

                           Parisienne_body bag 8/21/2016

                           Parisienne_Bridge, 3/23/16

                           Parisienne_Brooklyn Bridge, 4/30/16

                           Parisienne_Brooklyn house party 8/7/2016

                           Parisienne_Buffalol, 9/20/16

                           Parisienne_Buffalo2, 9/20/16

                           Parisienne_bullet casings litter the ground 8/2/2016

                           Parisienne_bullet holes 9/10/2016

                           Parisienne_Bullet, 6/5/16


                                                                                  Page 2 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 4 of 15



                           Parisienne_burglar shot 8/1/2016

                           Parisienne_Bumed Building, 4/5/16

                           Parisienne_Cab, 1/8/16

                           Parisienne_Camry, 2/13/16

                           Parisiemie_car accident 9/15/2016

                           Parisienne_car crash 2 8/31/2016

                           Parisienne_car crash 3 8/31/2016

                           Patisienne_car crash 4 8/31/2016

                           Parisierine_car crash 8/31/2016

                           Parisienne_car crash 9/10/2016

                           Parisienne-'-Car Crash, 6/20/16

                           Parisienne-'-Car Door, 5/23/16

                           Parisienne_Carnival participants 9/3/2016

                           Parisienne_caution tape 9/27/2016

                           Parisie:nne_chief sullivan 9/27/2016

                           PARISIENNB_chiminey 9/27/2016

                          ·.Parisienne_Chris Palladino, 6/6/16

                           Parisienne_City Walker, 2/14/16

                           Parisienne,..City Walker, 2/15/16

                           Parisienne_City Waterway, 5/9/16

                           Parisienne_Clinton and Cuomo, 6/26/16

                           Parisienne_coast guard 8/20/2016

                           Parisienne_Community Day 9/17/2016

                           Parisienne_Conrad Hotel, 3/28/16

                           Parisienne_Conrad Hotel2, 3/28/16

                           Parisienne_Construction Vehicle, 4/16/16

                           Parisienne_cop car 9/27/2016

                           Parisienne_Cops 7/13/2016

                           Parisienne_Cops behind tape, 6/3/16

                           Parisienne_Cops in front of Deli, 9/28/16




                                                                        Page 3 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 5 of 15


                            Parisienne_Cops investigate 8/24/2016

                            Parisienne_Cops Investigating, 5.29.16

                            Parisienne_Cops, 1/17/16

                            Parisienne_Cops, 4/27/16

                            Parisienne_Crashed Car, 2/21/16

                            Parisienne_Crashed Officer Car, 2/20/16

                            Parisienne.....:crashed truck 8/8/2016

                            Parisienne_crime scene 8/28/2016

                            Parisienne_ctime scene unit 9/17/2016

                            Parisienne_Crime Scene Unit, 9/27/16

                            Parisienne_Crime Scene, 2/28/16

                            Parisienne_Crime Unit2, 9/27 /16                                     --
                                                                                                 iiiiiiiiiiiiii




                                                                                                 ---
                                                                                                 ~

                            Parisienne:_Criminal, 6/20/16

                            Parisienne_Crown Heights, 5/31/16
                                                                                                 ~
                            Parisienne_D Train, 1/26/16




                                                                                                 ----
                                                                                                 ~
                                                                                                 iiiiiiiiiiiiii
                            Parisienne_dancer 9/5/2016
                                                                                                         ...
                            Parisienne_David Blauzvem and John Green, 6/1/16
                                                                                                 !!!!!!!!!!!!!!!
                                                                                              0~
                                                                                              0-
                            Parisienne_de Blasio 7/6/2016                                     o!!!!!!!!!!!!!!!
                                                                                              o=
                                                                                              < .........
                            Parisienne_de Blasio and Sharpton, 5/7/16                         ►-
                                                                                              g-:--
                                                                                              o=
                            Parisienne_de Blasio, 4/26/16
                                                                                              1\).-
                                                                                              ~ - .··     ....
                                                                                              w-
                                                                                              u,=
                            Parisienne_de Blasio, 5/7/16                                      8__.....
                                                                                              0. iiiiiiiiiiiiii
                                                                                              ()J-
                                                                                              o    -


                                                                                                  --
                                                                                              W--··-· -·
                            Parisienne_de Blasio, 5/9/16                                       *!!!!!!!!!!!!!!!
                                                                                                   ·=
                            Parisienne_de Blasio, 5/18/16
                                                                                                 i iiiiiiiiiiiii



                                                                                                 -
                            Parisienne_de Blasio, 5/22/16                                        ~




                            Parisienne_de Blasio, 5/27/16
                                                                                                     .       .




                                                                                                 --
                            Parisienne_de Blasio, 6/3/16
                                                                                                 iiiiiiiiiiiiiii
                            Parisienne_de Blasio2, 5/13/16
                                                                                                 iiiiiiiiiiiiiii
                            Parisienne_DEA, 4/2/16                                               !!!!!!!!!!!!!!!


                            Parisienne_Debevoise Ave 7/18/2016

                            Parisienne_Dented Carl, 6/6/16

                            Parisienne_Dented Car2, 6/6/16



                                                                               Page 4 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 6 of 15



                           Parisienne_Derrick Moore, 5/14/16

                           Parisienne_Dogl, 3/12/16

                           Parisienne_double shooting on Tompkins Ave., 9/28/16

                           Parisienne_Driver, 2/4/16

                           Parisienne_Driver, 4/16/16

                           Parisienne~Drug house exlposion3, 9/27/16

                           Parisienne...,.Drug house explosionl, 9/27/16

                           Parisienne_DrugHouse Explosions, 9/27/16

                           Parisienne_Drug House Explosion6, 9/27 /16

                           Parisienne_Drug House Explosion7, 9/27/16

                           Paiisienne~rog House Explosions, 9/27/16

                           Parisienne_Drug House Explosion9, 9/27 /16

                           Parisienne_Drug Lab Explosion, 9/27/16

                           Parisienne_Drughouse explosion2, 9/27/16

                           Parisienne_Druh House Explosion4, 9/27/16

                           Parisienne_Dylan Johnson and Tom McLaughlin, 4/30/16

                           Parisienne_Edwin Hernandez, 4/2/16

                           Parisienhe_Edwin IIemandez2, 4/2/16

                           Patisienne_Elizabeth Policel, 9/20/16

                           Parisienne_Elizabeth Police2, 9/20/16

                           Parisienne_Elizabeth Police3, 9/20/16

                           Parisienne_Elizabeth Police4, 9/20/16

                           Parisienne_Elizabeth Police5, 9/20/16

                           Parisienne_Elizabeth Police6, 9/20/16

                           Parisienne_Empire Blvd 9/5/2016

                           Parisienne_Ernest Brown 8/2/2016

                           Parisienne_Espaillat, 6.25.16

                           Parisienne_Ethan Phillip, 1/15/16

                           Parisienne_Ethan Phillip, 2/25/16

                           Parisienne_Ethan Phillip2, 2/25/16




                                                                                  Page 5 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 7 of 15


                            Parisienne_Evidence is removed 7/7/2016

                            Parisienne_Explosfon Debris,· 9/27/l6

                            Parisienne_Explosion debris2, 9/27/16

                            Parisienne_Explosiori Debris3; 9/27 /16

                            Parisieiine_Explosfon Debris4, 9/27/1.6

                            Parisienne_Explosion Debris5, 9/27/16

                            Parisienne_ExplosioriDebris6, 9/2!:"//16

                            Parisienne~ExplosiqnDebris7, 9/2711~ ·

                            Parisienne_Family members 9/iS/2016

                            Parisienne_Farmiy Mourning, 5/11/16

                            Parisierine_Fatal Double Shooting in Brooklyn, 9/28/16
                                    .                        .

                            Parisienne:_FDNY Ahlbulance, .3/5/16

                            PARISIENNE_fdny atthe scene 9/27/2016

                            Parisienne_FDNY Responds to Drug House-Explosionl, 9/27/16

                            Parisienne_J;lDN17 Responds to Drug House Explosion2, 9/27/16

                            Parisienne...:.FDNY responds to drug house explbsion3, 9/27/16

                            Parisienne_Ferry, 1/27/16

                            Parisienne...:.Fire Trucks, 9/27/16

                            Parisienne_Firefighter responding, 9/27/16

                            Parisienne_Firefighter responding~; 9/27 /16

                            Parisienne_Firefighters 8/6/2016

                            Parisienne_Firefighters, 2/24/16

                            Parisienne_First American Fried Chicken 7, 9/20/16

                            Parisienne_First American Fried Chicken, 9/20/16

                            Parisienne_First American Fried Chicken2, 9/20/16

                            Parisienne_First American Fried Chicken3, 9/20/16

                            Parisienne_First American Fried Chicken4, 9/20/16

                            Parisienne_First American Fried Chickens, 9/20/16

                            Parisienne_First American Fried Chicken6, 9/20/16

                            Parisienne_First American Fried Chicken8, 9/20/16

                            Parisienne_First responders 7/30/2016



                                                                                             Page 6 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 8 of 15



                           Parisienne_G Train, 2/29/16

                           Parisienne_Gale Brewer 9/15/2016

                           Parisienne~Gang Arrest, 4/27 /16

                           Parisienne_Green Cab, 4/19/16

                          . Parisienne_green taxi 8/24/2016

                           Parisienne_Grief, 2/24/16

                           Parisienne_gun 8/9/2016

                           Parisienne_Gun, 4/17/16

                           Parisienne_Hamidou Diallo 9/25/2016

                           Parisienne_Hanging Clothing, 9/27/16

                           Parisienne_Helicopter, 1/31/16

                           Parisienne_Helicopter, 4/20/16

                           Parisienne_Hendrix Street 9/17/2016

                           Parisienne~Hmneless, 2/1/16

                           Parisienne_Homeless, 2/14/16

                           Parisienne_Horse Carriage, 1/28/16

                           Parisienne_Horse, 1/4/16

                           parisienne_hospital 7/l 7/2016

                           Parisienne_House Smoke, 9/27/16

                           Parisienne_Hoverboard, 3/11/16

                           Parisienne_Hudson Plane Crash, 5/28/16

                           Parisienne_Hudson Plane Crash2, 5/28/16

                           Parisienne_Hudson Plane Crash3, 5/28/16

                           Parisienne_Hudson Plane Crash4, 5/28/16

                           Parisienne_Injured Cop, 6/11/16

                           Parisienne_Injured Man, 5/30/16

                           Parisienne_Injured Man, 6/20/16

                           Parisienne_Injured thief, 4/5/16

                           Parisienne_Injured Thief2, 4/5/16

                           Parisienne_Investigators 7/10/2016




                                                                        Page 7 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 9 of 15


                            Parisienne_investigators 9/25/2016

                            Parisienne_investigators bag a knife. 7/7/2016

                            Parisi:enne_Investlgators collect evidence 7/7/20i6
                                    .           .            .

                            Paristenne_l ChristiM aollwagel, 9/20/16

                            Parisieime_J. Christian Bollwage2, 9/20/16

                            Parisienne_J. Cl;iristianBollwag~3, 9/20/16 .

                            Parisienne_J. Christian Bollwage4; 9/20/16

                            J?arisienne_J. Christian Bollwa.,ge5, 9/20/16

                            Parisienne. .Jacket; 2/28/16

                            Parisienne_Jaden Ramos 9/17/2016

                            Parisierine_Janies (]r-arit, 6/20/16

                            Parisienne__Jo Anne Simon; 1/5/16

                            Parisienne_JosephCherry, 6.7;16 ·
                                                                                                 ··---
                                                                                                 ,_~




                                                                                                 -   ~



                                                                                                     ---
                                                                                                 .    -·   -   -·



                            Parisienne_Julfo Cintr9n, 1/16/16
                                                                                                     -.-.-.
                                                                                                 -~
                                                                                                     - ....-
                            Parisienne_Julio Cinb;on2, 1/16/16

                            Parisienne.,__Julio Cintron3, 1/16/16

                            Parisienne_K2 overdose 7/12/2016

                            Parisienne_Kamicah Charles 9/3/2016

                            Parisienne_Karen Hinton, 5/27/16

                            Parisienne~Kingsborough Houses 9/4/2016

                            Parisienne_Koyzina Kafe, 6/28/16

                            Parisienne_Larry Byrne, 1/11/16

                            Parisienne~Letitia James, 1/20/16

                            Parisienne_Letitia James, 4/11/16

                            Parisierine_Letitia James, 5/12/16

                            Parisienne_Levan Bakradze, 3/5/16

                            Parisienne_Loretta Lynch, 2i13/16

                            Parisienne_Maimonides Hospital, 2.18.16

                           Parisienne_Mamadou Diallo, 5/31/16

                           Parisienne_Mamadou Diallo, 9/7/16

                           Parisienne_Manhattan Detention Center, 1/8/16



                                                                                  Page 8 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 10 of 15



                           Parisienne_Maria Lugo, 6/25/16

                           Parisienne_Maria Lugo2, 6/25/16

                           Parisienne_mayor de blasio 9/22/2016

                           Parisienne_McPhatter Funerall, 6/5/16

                           Parisienne_Mc:Pha,tter Funera:12, 6/5/16

                           Parisienne_McPhatter Funera13, 6/5/16

                           Parisierine~McPhatter Funera:14, 6/5/16.

                           · Parisienne_Medical examiner 7/25/2016

                           Parisienne_Michelle Obama, 4/27/16

                           Parisienne_Michdle Obama, 4/28/16 .

                           Parisierine_Michelle Obama2, 4/27/l 6

                           Parisienne_Mohammad Raliamil, 9/20/16

                           Parisienne_Mohammad Rahami2, 9/20/16

                           Parisienne_Mohammad Rahami3, 9/20/16

                           Parisienrie.:_Mohammad Rahami4, 9/20/16

                           Parisieilne_Mohammad Rahami5, 9/20/16

                           Parisienne_Mohammad Rahami6, 9/20/16

                           Parisienne_Mohammad Rahami7, 9/20/16

                           Parisienne_Mohammad Rahami8, 9/20/16

                           Parisienne_motor oil 9/5/2016

                           Parisienne_Museum of Natural Historyl, 517/16

                           Parisienne_Museuin of Natural History2, 5/7/16

                           Parisienne_Museum of Natural History3, 5/7/16

                           Parisienne_Museum of Natural History4, 5/7/16

                           Parisienne_Nassirou Diallo 9/25/2016

                           Parisienne_New York Caribbean Carnival Parade, 9/5/2016

                           Parisienne_Norman Seabrook, 6/8/16

                           Parisienne_NYPD Arson Detectives!, 9/27/16

                           Parisienne_NYPD Arson Detectives2, 9/27/16

                           Parisienne_NYPD Arson Detectives3, 9/27/16




                                                                                     Page 9 of14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 11 of 15


                            Parisienne_nypd car at building 9/26/2016

                            Parisienne~NYPD cops investigate 8/7/2016

                            Parisienne_NYPD Crime Scene Unit, 6/7/16

                            Parisienne_NYPD Crime Scene Unit3, 9/27/16

                            Parisienne_NYPD Divers, 4/30/16

                            Parisienne'-NYPD Divers, 5/28/16

                            Parisienne_NYPD Divers2, 4/30/16

                            Parisienne_NYPD Divers2,.5/28/16

                            Parisienne..c.NYPD Harbor Unit, 4/21/16

                            Parisienne_NYPD Homeless, 3/14/16

                            Parisiennec_NYPD Lifted Over Debris, 9/27 /16
                                                                                                               -·--·
                            Parisienne_NYPD Lifted Over Debris2, 9/27 /16

                            Parisienne_NYPD officers 9/7/2016

                            Parisienne'-NYPD Respondersl, 9/27/16

                            Parisienne_NYPD Responders2, 9/2 7I l 6

                            Parisienne_nypd van 7/7/2016

                            Parisienne_NYPD, 2/2/16

                            Parisienne_O'Neill and his predecessor 9/23/2016

                            Parisienne]arisi Bakery 2, 8/17/2016

                            Parisienne_Parisi Bakery 8/17/2016

                            Parisienne_:park officials 7/25/2016

                            Parisienne_Peter Liang, 1/20/16

                            Parisienne_Phillip Vetrano, 9/3/16

                            Parisienne_Plow, 1/21/16

                            Parisienne_police 9/27/2016

                            Parisienne_police at crime scene, 3/9/16

                            Parisienne_police burglar shot 8/1/2016

                            Parisienne_Police find a knife 7/7/2016

                            Parisienne_Police Investigate Suicide, 10/2/16

                            Parisienne_Police Investigation, 6/5/16

                            Parisienne_Police Officers respond to House Explosion 1, 9/27/16



                                                                                               Page 10 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 12 of 15



                           Parisienne_Police stand outside 9/26/2016

                           Parisienne_potato floats atop a barge 8/24/2016

                           Parisienne_President Eric Adams 9/3/2016

                           Parisienne_Pride Parade, 6/26/16 ·

                           Parisienne_Protesters, 5/21/16

                           Parisienne]uerto Rico, 5/25/16

                           Parisienne_Puppy, 3/12/16

                           Parisienne_Q Train, 6/1/16

                           Parisienne~R train stati,on-7/12/2016

                           Parisienne_R, Train, 2/5/16

                           Parisienne_Red Bentley, 5/23/16

                           Parisienne_:Responders behind tape, 9/27/16

                           Parisienne_RoUercoaster, 3/26/16

                           Parisienne_Rollercoaster2, 3/26/16 ·

                           Parisienne_Ruben Wills, 1/12/16

                           Parisienne_Schumer arid de Blasfo, 1/4/16

                           Parisienne_Schumer and deBlasio2, 1/4/16

                           Parisienne_Schumer, 2/28/16

                           Parisienne_Schumer, 4/17/16 ·

                           Parisienne_Schumer, 6/5/16

                           Parisienne_Senior, 1/26/16

                           Parisienne_Sharpton, 6/26/16

                           Parisienne_Sharpton, 6/29/16

                           Parisienne_Shattered Glass, 3/14/16

                           Parisienne_Shoe, 4/16/16

                           Parisienne_Shoveling, 1/25/16

                           Parisienne_Sidney Royel Selby 29/10/2016

                           Parisienne_Sidney Royel Selby 9/10/2016

                           Parisienne_Sidney Roye! Selby3, 9/10/16

                           Parisienne_Sidney Royel Selby4, 9/10/16




                                                                             Page 11 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 13 of 15


                            Parisienne_Sidney Royel Selby6, 9/10/16

                            Pari$ieime_Sidney Royel Selby7, 9/10/16

                            Parisienne_Sidney Royel Selby8, 9/10/16

                            Parisienne_Sidney Royel Selby9, 9/i0/16

                            Parisienne_Sidiley Royel SelbylO, 9/f0/16

                            Parisienne_Sidrrey Royel Selby 11, 9/10/16

                            Parisienne_S_idrtey R6yel Selby 12, 9/10/16

                            Parisienne_Sidney Royel Selby 13, 9/10/16

                            Parisienne_Sidney Royel Selby 14, 9/10/16 -

                            Parisienne_:_:Sidney Royel Selby 15, 9/10/16 -

                            -Parisieime_Snowed in, 1/25/16

                            Parisienne__$plattered Blood, 9127/16

                            Parisienne_Splattered Blood, 10/2/16

                            Parisienne_Splattered Blood2, 9/27/16

                            Parisienne_stilts man 9/5/2016

                            Parisienne_Straus House, 2/27/16

                            Parisienne_Stroller, 2/24/16

                            Parisienne_Subway, 1/23/16

                            Parisienne_Subway, 5/30/16

                            Parisienne_Suicidal Man, 6/1/16

                            Parisienne'-Sunshine Deli & Grocery 9/25/2016

                            Parisienne_Suspects, 5/14/16

                            Parisienne_SUV, 4/17/16

                            Parisienne_Tammy Katan-Brown 7/14/2016
                                                                                             --
                                                                                             ·~



                            Parisienne_Tattooed man, 3/21/16

                            Parisienne_taxi carpool 7/20/2016

                            Parisienne_Taxi Crash, 6/20/16

                            Parisienne_The Kingsborough Houses 9/4/2016

                            Parisienne_Totalled Car, 9/1/16

                            Parisienne_Traffic, 2/7/16

                            Parisienne_Travis Beckford, 1/13/16



                                                                             Page 12 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 14 of 15



                           Parisienne_Travis Dominique 8/l 7/2016

                           Parisienne_Tristan Wilds 1, 9/26/16

                           Parisienne_Tristan Wilds2, 9/26/16

                           Parisienne_Tristan Wilds3, 9/26/16

                           Parisienne~Tristan Wilds4, 9/26/16

                           Parisienne_Tristan Wilds5, 9/26/16

                           Parisienne_Tristan Wilds6, 9/26/16

                           Parisienne_Tristan Wilds7, 9/26/16

                           Parisienne_ TristanWilds8, 9/26/16

                           Parisienne_Truck, 6/7 /16

                           Parisienne_Tugboat, 3/24/16

                           Parisienne_Turcios' son 8/3/2016

                           Parisienne_Two Officers, 2/20/16

                           Parisienne~Uber, 1/2/16

                           Parisienne_Uber, 2/2/16

                           Parisienne_Van; 2/4/16

                           Parisienne_Warren Cox, 10/4/16

                           Parisienne_Washed up body, 5/9/16

                           Parisienne_water main break, 4/11/16

                           Parisienne_Woman Cryingl, 5/14/16

                           Parisienne_Womanl, 2/13/16

                           Parisienne_Woman2, 2/13/16

                           Parisienne_Woman3, 2/13/16

                           Parisienne_Women wait in line 9/4/2016

                           Parisienne_WWII Plane, 5/28/16

                           Parisienne_Xicay, 6/28/16

                           Parisienne_Yellow Crime Tape, 3/14/16

                           PARISIENNE, explosion 9/28/2016

                           Parisiennen_cops investigate 8/17/2016

                           Parisisenne_ evidence 7/30/2016




                                                                       Page 13 of 14
Case 9:18-cv-81564-WPD Document 1-1 Entered on FLSD Docket 11/14/2018 Page 15 of 15


                                       Parisienne_Sidney Royel Selby5, 9/10/16

                                       Parisienne_motorcycle accident 7/24/2016

                                       Parisienne]reet Bharara, 5/9/16

                                       Parisienne_ Queens, home 7/29/2016


 Completion/Publication
              Year of Completion:      2016
           Date of 1st Publication:    January 02, 2016
          Nation of 1st Publication:   United States

 Author

                 •       Author:       Theodore Parisienne
                 Author Created:       photograph
              Work made for hire:
                      Citizen of:
                                       No
                                       United States                                                                       --
                                                                                                                           iiiiiiiiiiiiiii



 Copyright Claimant
                                                                                                                          --------
              Copyright Claimant:      Theodore Parisienne
                                       159 Martin Luther King, Jr. Place, Brooklyn, NY, 11206, United States              --
                                                                                                                           ~
                                                                                                                           !!!!!!!!!!!!!!!
                                                                                                                           iiiiiiiiiiiiiii


                                                                                                                           -~
                                                                                                                           !!!!!!!!!!!!!!!

 Certification
                                                                                                                        o---
                                                                                                                        .8-
                     ---------------------------------------------0.---
                                                                   <-
                            Name:
                             Date:
                                             1\)-
                                       Richard Liebowitz
                                       October 05, 2016


---------------------------------------------0--
                                                                                                                        ► !!!!!!!!!!!!!!!
                                                                                                                        g----:--
                                                                                                                        o=
                                                                                                                        rg.·-
                                                                                                                        c,.:,-




                                             o--
                                                                                                                        (Jl=

                                                                                                                        c,.:,-·-··-
                                                                                                                        oiiiiiiiiiiiiiii
                                                                                                                        00--




                                              -
                                                                                                                        OJ-·- · -
                                                                                                                         •=


                                                                                                                           ---
                                                                                                                           ~



                                                                                                                           iiiiiiiiiiiiiii




                                                                                                        Page 14 of 14
